Citation Nr: 0709960	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  99-20 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.  He also had periods of active duty for 
training from May 1981 to July 1986.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal of a July 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.

When the case was most recently before the Board in August 
2005, it was remanded for further development by the 
originating agency.  The case has been returned to the Board 
for further appellate action.


FINDING OF FACT

The veteran's current bilateral foot disability is 
etiologically related to his active duty and/or active duty 
for training.


CONCLUSION OF LAW

A bilateral foot disability was incurred in active duty or 
active duty for training. 38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate the 
veteran's claim.  Therefore, no further development of the 
record is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002) or 38 C.F.R. § 3.159 (2006).  Although the record 
reflects that the veteran has not been provided required 
notice concerning the initial-disability-rating and 
effective-date elements of the claim, those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service or active duty for training.  
38 U.S.C.A. 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.303 (2006).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The medical evidence of record shows that the veteran has 
been diagnosed with a bilateral foot disability.  The 
veteran's most current VA examination in August 2005 
confirmed this diagnosis.  The veteran has reported that 
during active duty and active duty for training, he was 
required to wear and run in boots during severe cold and hot 
weather during field operations and that his participation in 
these activities is what caused his currently diagnosed 
bilateral foot disability.  

Service medical records for the veteran's period of active 
duty and his periods of active duty for training show that he 
was treated for a sprained ankle several times in 1973 and 
1974.  However, service medical records are negative for any 
objective findings or subjective complaints related to a 
disability of either foot.  Furthermore, during examinations 
for the Virginia Army National Guard in April 1981 and 
October 1985, the veteran denied having any foot problems and 
his feet were found to be normal on clinical evaluation.  The 
veteran's claim for service connection for a bilateral foot 
disability was received in January 1998 and at that time, the 
veteran reported that he had not received any post-service 
treatment for his feet.  

The record does not contain any competent evidence of any 
post-service treatment for the veteran's feet or of a 
diagnosis of a bilateral foot disability within a year of the 
veteran's discharge from service.  The evidence pertaining to 
post-service treatment of the veteran's feet is limited to a 
June 1999 letter from the veteran's private podiatrist, G.H. 
Evancho, D.P.M.  He reported that his examination of the 
veteran revealed evidence of hallux valgus, degenerative 
arthritis of the midtarsal joints of both feet and mycotic 
infection of all the toenails.  In response to a request from 
VA for a copy of his treatment records, he reported that 
records pertaining to his treatment of the veteran had been 
destroyed.

The veteran was afforded a VA examination in March 1998.  At 
that time, he was diagnosed with heel pain possibly due to 
heel spurs or plantar fasciitis; forefoot pain, 
metatarsalgia, rule out inflammatory synovitis, bilateral pes 
planus, left greater than right and degenerative joint 
disease of the right foot involving the first cuneiform 
articulation.  However, the March 1998 VA examiner failed to 
express an opinion as to the etiology of any of these 
disorders.  

The veteran was afforded another VA examination on a fee-
basis in February 2002.  After examining the veteran and 
reviewing the medical history provided in the claims file, 
the February 2002 VA examiner opined that, "it is more 
likely than not that the currently diagnosed foot disability 
is the result of injury sustained during the time the veteran 
served on active duty in the United States Army."  The 
examiner failed to specifically identify any injury or 
evidence to support his opinion.  Consequently, he was 
requested to submit an addendum to the February 2002 opinion 
which would included the evidence and rationale for his 
opinion.  In a December 2002 addendum, he opined that it was 
at least as likely as not that the veteran's bilateral foot 
disability was the result of the veteran's activities during 
military service, to include wearing of specific types of 
foot wear for specialized activities.  In support of his 
opinion, he noted the findings on examination by the 
veteran's podiatrist in March 1998 and the April 1981 Reserve 
enlistment examination report showing no foot abnormalities 
and no history of foot discomfort.  

A January 2005 opinion by a nurse practitioner is against the 
veteran's claim but the Board has accorded it little weight 
since the opinion was not provided by a physician or a 
podiatrist and the nurse practitioner did not address whether 
it is at least as likely as not that the veteran's bilateral 
foot disability is etiologically related to his active duty 
and/or active duty for training.

In response to the Board's August 2005 remand directive, the 
veteran was afforded his most recent VA examination in August 
2005.  At that time, the veteran's diagnosis of a bilateral 
foot disability was confirmed and in an addendum to the 
examination report, the VA examiner indicated that after 
reviewing the veteran's claims folder, which shows that there 
were no defects noted on the veteran's entrance physical in 
1972 or his discharge physical in 1975 and that the veteran 
was not treated for any foot disorder while on active duty, 
it is his opinion that the veteran's current foot disorders 
were not related to his military service.  Notwithstanding 
the fact that the veteran's primary contention is that his 
bilateral foot disability is related to his periods of active 
duty for training and the clear directive in the Board's 
August 2005 remand, the examiner did not address whether the 
bilateral foot disability is related to the veteran's periods 
of active duty for training.  In the Board's opinion it would 
not be fair to the veteran to remand this claim, which has 
been pending for many years and remanded several times, for a 
clarifying opinion that complies with the Board's remand 
directive.  

The Board has determined that the December 2002 opinion 
supporting the veteran's claim is the most probative evidence 
concerning the etiology of the veteran's bilateral foot 
disability.  Accordingly, service connection is warranted for 
the veteran's bilateral foot disability.


ORDER

Service connection for a bilateral foot disability is 
granted. 



____________________________________________
Shane. A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


